F10-01183
                                 F10-01184


The State of Texas                             In the Criminal
                                                                                   S
                                                                           •




     VS                  court of Appe^s        District Court #3 I
                           .Dn 9 9 20V"                                        5   ro

Senrick Wilkerson          W^                   Dallas County TekasC         m
                             U" Matt: . .
                          Clerk, 5* out
                                                                  ]3 ^5§° 3w U
                                                                             *-»
                                                                      S—* 5' •         w
                                                                                       _J
                                                                      -<

                     Order Appointing Appellant Counsel

      Per the April 10, 2014 Order of the Court of Appeals, Firth District of
Texas at Dallas in No. 05-14-00007-CR and No. 05-14-00008-Cr., the trial
court now appoints Michael Mowla to represent the Appellant in these cases.
      This order removes Nanette Hendrickson as appellant's attorney of
record.
      The address for Michael Mowla is :
                              445 E. FM 1382 #3-718
                             Cedar Hill, Texas 75104
                                Phone: 972-795-2401
                                 Fax: 972-692-6636
                             Michael@mowlalaw.com




                                      Sincerely Submitted,



                                       Judge Presiding